DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 44-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tone et al. (US 4,224,994).
With regards to claim 44:
Tone et al. discloses (refer to Fig. 1 below) a pressure relief apparatus (49) for controlling pressure in a tank (61), comprising:
an inlet port (63);
an outlet port (69);
a closure member (65) retained, relative to the inlet and outlet ports, for preventing fluid communication between the inlet port (63)and the outlet port (69); 
a trigger mechanism (59, 58) including a pressure response portion (51);
wherein;
the trigger mechanism (59, 58), the closure member (65) are cooperatively configured such that the closure member (65) open for effecting establishment of fluid communication between the inlet port (63) and the outlet port (69) in response to the communication of a flow of pressurized fluid (from line (47) from an external pressurized fluid source (35) to the trigger mechanism.

    PNG
    media_image1.png
    876
    720
    media_image1.png
    Greyscale

Fig. 1

receiving a flow of pressurized fluid from an external pressurized fluid source (35) into a compartment (51) defined in a pressure relief apparatus (49) of a tank; and 
opening the pressure relief apparatus (49) in response to the receiving of the flow of pressurized fluid such that the tank is vented.
With regards to claim 45:
Tone et al. discloses the method of claim 44, further comprising:
fluidly communicating a tank outlet port to an inlet port (63) of the pressure relief apparatus, the pressure relief apparatus comprising an outlet port (69) for venting the tank.
Allowable Subject Matter
Claims 34-43, and 46-56 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “a compartment for receiving pressurized fluid from the outlet port and communicating the received pressurized fluid to the trigger mechanism; wherein the trigger mechanism, the closure member, and the compartment are cooperatively configured such that the closure member becomes released from retention and moveable for effecting establishment of fluid communication between the inlet port and the outlet port in response to the communication of the pressurized fluid to the trigger mechanism via the compartment”, or “the outlet port of the first relief apparatus in fluid communication with the outlet port of the second relief apparatus; wherein the second relief apparatus is configured to be triggered for venting the second tank in response to receiving gaseous material vented from the first tank” in combination with the other limitations set forth in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753